    Case 3:19-cv-00160 Document 48-1 Filed on 03/27/20 in TXSD Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION


 Federal Trade Commission,                  Case No. 3:19-cv-00160

        Plaintiff,                          Judge Jeffrey V. Brown

        v.                                  Magistrate Judge Andrew M. Edison

 iBackPack of Texas, LLC, and
 Douglas Monahan,

        Defendants.



                      ORDER SUSPENDING ALL DEADLINES

      On March 27, 2020, Plaintiff, the Federal Trade Commission, and Defendant

Douglas Monahan moved this Court to suspend all deadlines in this matter, including

deadlines for summary judgment briefing that is already in progress, pending the likely

submission to the Court of a proposed stipulated order that would resolve the FTC’s

claim against Monahan.

      Upon consideration of the motion, it is ORDERED that

      1.      The motion is GRANTED;

      2.      All deadlines, including pending deadlines for summary judgment briefing,

              and hereby suspended; and




                                       Page 1 of 2
   Case 3:19-cv-00160 Document 48-1 Filed on 03/27/20 in TXSD Page 2 of 2



     3.    Plaintiff is directed to file a status update forty-five days after the date of

           entry of this Order, unless a proposed stipulated order has already been

           submitted to the Court.




Dated: ______________________                    _____________________________
                                                 Hon. Andrew M. Edison
                                                 U.S. Magistrate Judge




                                       Page 2 of 2
